ORDER
D. James Nuet brought this § 1983 suit against the City of Elkhart, Indiana, and several of its employees alleging that the warrantless towing of an inoperable truck from his backyard violated his Fourth Amendment rights. The magistrate judge granted summary judgment to the defendants, holding that Nuet could not challenge the city’s seizure of the truck because it belonged to his wife. See, e.g. Siebert v. Severino, 256 F.3d 648, 655 (7th Cir.2001) (husband lacked standing to challenge seizure of horses from jointly-owned barn where horses’ papers were in his wife’s name). The magistrate judge also ruled that Nuet could not challenge the city’s entry into his yard to ticket and tow the truck because he used the yard solely for his car repair business: Nuet parked cars in the yard as he repaired them and invited the public to enter the yard to conduct business, and he thus lacked a reasonable expectation of privacy in the yard. See, e.g., United States v. French, 291 F.3d 945 (7th Cir.2002) (no reasonable expectation of privacy in gravel walkway behind home where public had access to walkway to perform car repairs).
Nuet does not dispute the magistrate judge’s analysis. Indeed, he contends that his backyard qualifies as a “commercial vehicle servicing facility.” Because such facilities are exempt from the city’s “abandoned vehicle” ordinance, Nuet argues, the city violated its own rule when it towed the truck from his yard. While this may be true, it is irrelevant; a violation of a local ordinance does not establish liability under § 1983. See, e.g., Jones v. Watson, 106 F.3d 774, 776 n. 1 (7th Cir.1997).
AFFIRMED.